What the contract between Brown and appellant was in this case, is a mixed question of law and fact. I cannot construe the contract as do the majority. The opinion minimizes the *Page 293 
nature of the services performed by Brown as an office man for appellant, in stating that his duties in the office were to light the fires in the office and to sweep the floor. Under the undisputed evidence in the record, his duties were to do general office work, consisting of opening the office in the morning, cleaning and sweeping the building, lighting fires when necessary, answering telephone calls, making appointments, showing real estate for his employer and assisting generally in consummating sales of real estate under the direction of appellant. True, he was compensated only by commissions on sales of real estate, but that did not constitute him a real estate broker or render a contract made between him and his employer for such services void unless in writing and in compliance with the statute of frauds relating thereto. Appellant himself so treated the arrangement, and made compensation to Brown on that basis for years.
Appellant was the broker (the principal), and Brown a mere sub-agent and employee.
For these reasons, in my opinion, the judgment of the trial court should be affirmed.
I therefore dissent. *Page 294